UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-4637


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

KENNETH WAYNE WATFORD, a/k/a Abdul Abrams,

             Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:12-cr-00623-PJM-3)


Submitted: March 24, 2017                                         Decided: May 19, 2017


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICES GERALD C. RUTER, P.C., Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Sujit Raman, Chief of Appeals,
Leslie R. Caldwell, Assistant Attorney General, Sung-Hee Suh, Deputy Assistant Attorney
General, James I. Pearce, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Wayne Watford appeals his convictions for conspiracy to commit wire

fraud (Count 1), in violation of 18 U.S.C. § 1349 (2012); wire fraud (Counts 2-4), in

violation of 18 U.S.C. § 1343 (2012); attempted wire fraud (Count 5), in violation of 18

U.S.C. § 1343; aggravated identity theft (Counts 6, 14), in violation of 18 U.S.C.

§ 1028A(a)(1) (2012); aggravated identity theft while on pretrial release (Counts 10, 12),

in violation of 18 U.S.C. §§ 1028A(a)(1), 3147 (2012); access device fraud while on

pretrial release (Count 9), in violation of 18 U.S.C. §§ 1029(a)(2), 3147 (2012); attempted

access device fraud while on pretrial release (Count 11), in violation of 18 U.S.C.

§§ 1029(a)(2), 3147; and attempted access device fraud (Count 13), in violation of 18

U.S.C. §§ 1029(a)(2), 3147. On appeal, Watford argues that: (1) the district court erred in

denying his motion to sever Counts 9-12 from Counts 1-6; (2) the district judge charged

with overseeing the trial erred in refusing to recuse himself; (3) the district court erred in

denying Watford’s motion to suppress evidence seized from a storage locker; (4) the

evidence is insufficient to support his convictions for Counts 1-6; and (5) the district court

erred in calculating losses for sentencing purposes. We affirm.

       Under Fed. R. Crim. P. 8(a), “[w]e review de novo the district court’s refusal to

grant defendants’ misjoinder motion to determine if the initial joinder of offenses was

proper.” United States v. McLaurin, 764 F.3d 372, 385 (4th Cir. 2014) (ellipsis omitted)

(setting forth Rule 8’s requirements). We conclude that, given the nature of the allegations

contained in the third superseding indictment, joinder was proper. As to Watford’s

argument that the district court improperly denied his motion to sever under Fed. R. Crim.

                                              2
P. 14, we conclude that, in light of Watford’s conclusory assertion of prejudice, the district

court did not abuse its discretion in denying the motion. United States v. Hornsby, 666

F.3d 296, 309 (4th Cir. 2012) (providing standard); United States v. Rhodes, 32 F.3d 867,

872 (4th Cir. 1994) (stating standard of review).

       Next, Watford argues that the district judge erred in denying his motions for recusal,

and he points to numerous instances where the judge displayed apparent frustration. The

court’s comments occurred at hearings conducted over a span of approximately three years

and appear at most to be “expressions of impatience, dissatisfaction, annoyance, and even

anger,” which is insufficient to mandate recusal. 1 Liteky v. United States, 510 U.S. 540,

555-56 (1994). We therefore conclude that the district court did not abuse its discretion in

denying the motions to recuse. United States v. Whorley, 550 F.3d 326, 339 (4th Cir. 2008)

(stating standard of review); see 28 U.S.C. § 455(a) (2012).

       With regard to Watford’s argument that the district court erred in denying his motion

to suppress evidence seized from his storage locker, “we review the [district] court’s factual

findings for clear error and its legal determinations de novo.” United States v. Abramski,

706 F.3d 307, 313-14 (4th Cir. 2013). “Probable cause exists when ‘the known facts and

circumstances are sufficient to warrant a man of reasonable prudence in the belief that

contraband or evidence of a crime will be found.’” United States v. Patiutka, 804 F.3d


       1
         Although Watford notes that he sued the presiding judge, “[t]here is no rule that
requires a judge to recuse himself from a case, civil or criminal, simply because he was or
is involved in litigation with one of the parties” because “a per se rule of disqualification
would allow litigants to judge shop by filing a suit against the presiding judge.” In re
Taylor, 417 F.3d 649, 652 (7th Cir. 2005).

                                              3
684, 690 (4th Cir. 2015) (quoting Ornelas v. United States, 517 U.S. 690, 696 (1996)).

Where a defendant challenges the nexus between the location searched and the items to be

seized, a sufficient nexus “may be established by the nature of the item and the normal

inferences of where one would likely keep such evidence.” United States v. Doyle, 650

F.3d 460, 471 (4th Cir. 2011).

       The affidavit in support of the search warrant application established probable

cause. The affidavit described a conspiracy to purchase vehicles using stolen identities that

was linked to Watford through the use of his corporations to obtain insurance certificates.

The affidavit further detailed how, during an interview with police after his arrest, one of

Watford’s coconspirators implicated a man named Kenneth in the purchase of a BMW

750LI. When he was arrested, the coconspirator possessed certificates of insurance for two

vehicles, including the BMW 750LI, that were purchased by a man claiming to be Z.W.,

one of the identity theft victims in this case.

       Police later tracked down the BMW 750LI at a public library and observed Watford

enter the vehicle. After police arrested Watford, officers discovered in the car Z.W.’s

credit report, along with paperwork for credit applications in Z.W.’s name and a fake

driver’s license with Watford’s photo and identifying information for a person named

Abdul Abrams. In an interview, Watford admitted to assisting in the purchase of the BMW.

The affidavit also explained that a search of Watford’s apartment uncovered numerous

pieces of mail addressed to Watford and Abrams, as well as paperwork demonstrating that




                                                  4
Watford rented a storage unit in Upper Marlboro, Maryland. This information is sufficient

to establish a reasonable belief that Watford committed identity theft and fraud. 2

       Moreover, a sufficient nexus existed to support the search warrant for Watford’s

storage unit. Watford was suspected of committing crimes that are perpetrated almost

exclusively through the use of physical documents. Police seized numerous documents in

the BMW 750LI connected to Z.W.’s stolen identity, as well as documents at Watford’s

home connected to Z.W. and Abrams. However, police did not find documents related to

a different identity theft victim, E.K., whose identity was used to purchase vehicles on July

19, 2012. It is natural to infer that, if such documents were not at Watford’s residence or

the vehicle he was using, they would likely be at Watford’s storage unit. We therefore

hold that the district court properly denied Watford’s suppression motion.

       Watford next argues that his convictions for Counts 1-6 were not supported by

sufficient evidence. “In its assessment of a challenge to the sufficiency of evidence, a

reviewing court views the evidence in the light most favorable to the prosecution and

decides whether substantial evidence supports the verdict.” United States v. Howard, 773

F.3d 519, 525 (4th Cir. 2014) (brackets and internal quotation marks omitted) (defining

substantial evidence). Our review of the trial testimony leads us to conclude that Watford

knew Willis and the other conspirators were using fraudulent information to obtain vehicles



       2
         The three alleged deficiencies cited by Watford fail to undermine the validity of
the search warrant or the existence of probable cause. The first, relying on a co-
conspirator’s implication of “a man named Kenneth” makes sense in the context of the
affidavit, and the other two were scrivener’s errors.

                                             5
and that Watford assisted those individuals in obtaining and transmitting the information

and documentation necessary to obtain vehicles using stolen identities.             See United

States v. Kuhrt, 788 F.3d 403, 414 (5th Cir. 2015) (setting forth elements of conspiracy to

commit wire fraud), cert. denied, 136 S. Ct. 1376 (2016). There was therefore sufficient

evidence to convict Watford for Count 1, conspiracy to commit wire fraud.

       We also conclude that sufficient evidence established Watford’s guilt for Count 6,

which charged him with aggravated identity theft. See United States v. Adepoju, 756 F.3d

250, 256 (4th Cir. 2014) (stating elements of offense). With regard to Counts 2-5, Watford

fails to develop any arguments for his assertion that the evidence did not support those

counts. See Fed. R. App. P. 28(a)(8) (providing that argument section of brief “must

contain . . . appellant’s contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies”). Thus, Watford has waived his

sufficiency-of-the-evidence argument on those counts. See Eriline Co. S.A. v. Johnson,

440 F.3d 648, 653 n.7 (4th Cir. 2006) (concluding that a single, conclusory remark in a

brief is insufficient to constitute argument).

       Finally, Watford argues that the district court erred in calculating the intended loss

as more than $400,000 but less than $1,000,000 for the purposes of sentencing. Regardless

of whether error occurred, any error is harmless. See United States v. McDonald, __ F.3d

__, __, No. 15-4682, 2017 WL 937469, at *2 (4th Cir. Mar. 9, 2017) (discussing assumed

error harmlessness inquiry). First, the district court determined that it would have imposed

the same 135-month prison sentence regardless of any error in calculating the Sentencing

Guidelines range applicable to Watford. Second, the district court thoroughly addressed

                                                 6
the relevant 18 U.S.C. § 3553(a) (2012) factors and explained its reasoning for imposing

the 135-month sentence, focusing primarily on the severity of the crime and Watford’s

repeated and serious acts of fraud. Under these circumstances, we cannot conclude that

the sentence imposed is unreasonable.

      Accordingly, we deny Watford’s pro se motions and affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           7